Citation Nr: 1537007	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  09-41 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for tinnitus.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.  

3.  Entitlement to an initial compensable evaluation for migraine headaches, prior to May 24, 2010 and over 30 percent thereafter.  

4.  Entitlement to an initial compensable evaluation for bilateral pes planus with plantar fasciitis.  

5.  Entitlement to an initial compensable evaluation for the residuals of a left ankle injury.  

6.  Entitlement to an initial compensable evaluation for the residuals of a left inguinal hernia.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant was on active duty in the United States Air Force from December 1986 to June 2007.  

This matter comes before the Board of Veterans' Appeals (Board), on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board notes that during the course of this appeal, the appellant's disability rating for migraine headaches has been increased from zero percent to 30 percent, effective May 24, 2010.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned generally will be presumed to be seeking the maximum benefit allowed by law and regulation and a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The disability evaluation that has been assigned for the appellant's migraine headaches is less than the maximum available benefits that can be awarded.  Because the appellant did not withdraw his appeal involving the disability rating greater than assigned, this issue remains in appellate status. 

It is noted that the Veteran's claims folder is now completely encompassed in Virtual VA and Veterans Benefits Management System (VBMS) electronic folders.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Shortly after service connection was granted for tinnitus, hearing loss, migraine headaches, bilateral pes planus, a left ankle disability, and the residuals of a left inguinal hernia, the appellant submitted a notice of disagreement.  He disagreed with the disability ratings that had been assigned for each disorder.  Subsequently, he underwent VA examinations in June 2010 and the results of those examinations were incorporated into the record.  In each of the examination reports, the examiner indicated that the appellant's complete medical file had been reviewed and the information contained in those records had been considered.  However, the file also reveals that since the appellant retired from the Air Force, he has obtained medical treatment via TRICARE at Lackland Air Force Base.  The file also discloses that, despite being notified of "medical treatment" via TRICARE, the RO never attempted to obtain any medical documents that may have been produced at the military medical facility since the appellant retired in 2007.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The United States Court of Appeals for Veterans Claims (Court) has held that when an appellant alleges that his/her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (an appellant is entitled to a new examination after a two-year period between the last VA examination and the appellant's contention that the pertinent disability has increased in severity).  Moreover, the Court has found that when an appellant claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1 (2014).  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Additionally, VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  

Hence, the case is REMANDED for the following development: 

1.  The AOJ should contact the appellant and ask that he identify all sources of medical treatment received since January 2007 for all of the disabilities now on appeal, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified (to include any TRICARE records and other medical records possibly located at the medical facility at Lackland Air Force Base).  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  The AOJ is hereby put on notice that Lackland Air Force Base and TRICARE are both organizations governed by the Department of Defense and that any appellant's records associated with either should be viewed as federal records. 

a.  The AOJ should specifically contact the medical facility at Lackland Air Force Base and request any and all records that it may have concerning the appellant.  In making this request, the AOJ should specifically inform the medical facility that the appellant is "retired military" and note that his records may be held in a location different from active duty or dependent records. 

b.  The AOJ should specifically contact the appropriate TRICARE regional facility and request any records that it may have, or may have access thereto, concerning the appellant.  In making this request, the AOJ should specifically inform TRICARE that the appellant is "retired military" and that he may have received care in the San Antonio geographical area. 

All records obtained should be added to the claims folder.  If requests for any treatment records are not successful, the AOJ should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2014). 

2.  The AOJ should arrange for appropriate VA examinations.  Said examinations are being accomplished so that the severity of the appellant's service-connected disorders at issue may be discovered.  The examinations must be performed by appropriate examiners.  The electronic claims folders, including any documents obtained as a result of this Remand, should be made available to the examiners for review before the examination.  Each examination report should consider all findings necessary to evaluate the claim and the examiners are asked to indicate that he or she has reviewed the electronic claims folders.  Moreover, each examiner must specifically note in the examination that they have reviewed all of the medical records prior to examining the appellant.

The purpose of each examination is to obtain readings concerning the severity (and existence) of the appellant's service-connected disabilities.  The appropriate examiner should record pertinent medical complaints, symptoms, and clinical findings. 

With respect to the disabilities of the feet and left ankle, readings should be obtained concerning the appellant's range of motion, and any limitation of function of the parts affected by limitation of motion.  The examiner should also be asked to include the normal ranges of affected body parts.  Additionally, the examiner should be requested to determine whether the affected body parts exhibit weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  [DeLuca v. Brown, 8 Vet. App. 202 (1995).]  The examiner should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.  Finally, the examiner should further provide comment on whether there is any nerve involvement and if so, which nerves have been affected by the service-connected disorders and the symptoms/manifestations produced by any found nerve impingement. 

The examiners must provide a complete rationale for all opinions expressed.  If an examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination. 

As stated, the medical examiners must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to each examiner's conclusions.  In the examiners' reports, each examiner must specifically discuss the appellant's contentions concerning the severity of the disorders and the symptoms he believes are manifested by each of his service-connected disabilities.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion). 

The results proffered by the examiners must reference the complete claims folders and any inconsistent past diagnoses given.  

3.  The AOJ should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the deficient report must be returned for corrective action.  38 C.F.R. § 4.2 (2014); see also Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Thereafter, the AOJ should readjudicate the issues on appeal.  With respect to the appellant's claim involving the disability rating that has been assigned for his tinnitus disability, the AOJ must make a specific determination as to why, or why not, it is (not) forwarding the appellant's claim to the Director of Compensation and Pension for the assignment of an extraschedular evaluation.  If the benefits sought on appeal remain denied, the appellant and his accredited representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2014) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_______________________________________________ __
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




